Citation Nr: 1645323	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  12-16 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a compensable rating for left nephrolithiasis prior to January 16, 2015, and a rating in excess of 30 percent from that date.

3.  Entitlement to a rating in excess of 10 percent for right shoulder strain and impingement syndrome prior to March 24, 2016, and a rating in excess of 20 percent from that date.

4.  Entitlement to a compensable rating for status post right ankle sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1986, February to July 1991, October 2001 to September 2002 and from February 2003 to February 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2012 rating decisions of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  By rating decision dated April 2009, the RO denied service connection for asthma and granted service connection for right shoulder strain with impingement, and assigned a 10 percent rating for it.  A May 2012 rating action granted service connection for left nephrolithiasis and status post right ankle sprain.  Each disability was rated noncompensable, effective July 14, 2008.  A March 2016 rating decision assigned a 30 percent evaluation for left nephrolithiasis, effective January 16, 2015, and an April 2016 rating action assigned a 20 percent evaluation for right shoulder strain, effective March 24, 2016.

The issue of service connection for osteoporosis was raised at the June 2016 videoconference hearing.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of increased ratings for right shoulder strain and status post right ankle sprain are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's asthma had its onset in service.  

2.  From October 31, 2012, the Veteran's left nephrolithiasis was manifested by occasional attacks of pain.

3.  From January 16, 2015, the Veteran has required a special diet for left nephrolithiasis; there is no evidence of constant albuminuria or definite decrease in kidney function.  


CONCLUSIONS OF LAW

1.  Service connection for asthma is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The Veteran's left nephrolithiasis warrants staged ratings of 10 percent from October 31, 2012, and 30 percent from January 16, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115b, Diagnostic Codes 7508, 7509 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a September 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records and private and VA medical records have been secured.  He was afforded VA examinations to determine the cause of asthma and the severity of his service-connected left nephrolithiasis.  VA's duty to assist is met.

Factual Background 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show that the Veteran underwent a respiratory protection medical evaluation in August 1983.  It was noted he had a history of asthma and shortness of breath.  A pulmonary function test was performed at that time and in October 1984.  

The Veteran's service treatment records from his service in the reserves shows that he reported a history of hay fever, but denied asthma, on examination with an unclear date, but in the early 1990s.  A report of medical history in April 2000 shows the Veteran denied asthma.  An examination of the lungs and chest was normal.  

An undated pulmonary function test, performed in or after July 2004, and when the Veteran was 41 years old, revealed a mild obstruction.  

The Veteran's discharge certificate shows that during his first period of service he was an airlift aircraft maintenance specialist.

In a statement dated September 2008, J.J. related he served with the Veteran in Spain from February to April 2004.  He noted the building where they worked was covered with mold, and the night air smelled of pesticides.  He related that the Veteran developed upper respiratory problems and that he saw the Veteran coughing and sneezing.  He said the Veteran complained of shortness of breath, and that he self-medicated.  He opined the conditions of the deployment caused or aggravated the Veteran's respiratory problems.

A VA genitourinary examination was conducted in February 2009.  The Veteran reported that he had his most recent episode of kidney stones in the mid 1990s.  He said his condition was stable, and that he was not receiving treatment for it.  It was noted he had no urinary symptoms.  A special diet was not prescribed.  There was no history of hydronephrosis or acute nephritis.  He had not undergone any invasive or non-invasive procedures in the preceding 12 months.  An examination disclosed no abdominal or flank tenderness.  The diagnosis was status post kidney stones with no residuals.  The examiner indicated the Veteran was working full time, but the kidney condition had no significant effect on his work.  

The Veteran was also afforded a VA respiratory examination in February 2009.  He stated that his condition started in 1983 when he was working in a hangar where aircraft were being painted.  He reported that he had a pulmonary function test one year later that showed the possibility of asthma, but he stated he was not symptomatic at that time.  He acknowledged he was first treated for asthma about 1.5 years earlier.  The diagnosis was asthma.  The examiner opined that it was less likely as not that asthma was caused by or a result of service.  He stated that a review of the Veteran's records shows that his pulmonary function tests performed 1983 and 1984 were essentially normal.  No significant change was seen between the pulmonary function tests of 1983 and 1984. These pulmonary function tests were both done without repeat testing after use of bronchodilator.  He indicated that if there had been a suspicion of asthma, or a similar disease process at that time, the pulmonary function test would have included both before and after bronchodilator use to document a reversible airway change, which is the hallmark sign of asthma. The examiner stated that, since these were not done, it was more likely than not that there was no concern of asthma or other airway diseases.  The examiner stated that it was less likely than not that the Veteran's asthma was due to, or as a result of, his exposures to mold or particulate matter during his time in service, given the essentially normal pulmonary function tests noted while the claimant was exposed to spray paint in 1983 and 1984, as well as the fact that his asthma was not ultimately diagnosed and treated until approximately 2007

In May 2012, M.J. Martinez, Jr., an allergist, noted the Veteran was exposed to various types of paint and stripping agents in service.  He said these agents are known to be lung irritants.  He reviewed some of the Veteran's service treatment records, including the August 1983 and October 1984 pulmonary function tests.  He noted that the August 1983 test revealed a mild decrease in one measurement that indicated a mild small airway obstruction. He noted that it was 72 percent of predicted while normal is 80 percent of predicted.   Dr. Martinez noted that the Veteran continued to have intermittent asthma symptoms since 1983, including wheezing, shortness of breath and chest tightness.  He added that subsequent testing showed small airway obstruction and significant (but not complete) reversibility, confirming the diagnosis of asthma.  He also stated that the fact that post-bronchodilator testing was not done did not rule out a diagnosis of asthma, and that the Veteran should not be penalized for the 1980s examiner's failure to perform that test.  In sum, Dr. Martinez concluded that the Veteran's asthma started in service and that it was "very highly likely (more than 90% probability)" that it was caused by and a result of service.  

Private medical records show that on October 31, 2012, the Veteran had a kidney stone on the left side.  He had not passed any calculi.  It was noted that pain was no longer present.  A left kidney stone was again noted in January 2014.  A letter dated January 16, 2015, from a urologist's office noted the Veteran had a kidney stone.  He had been treated with diet change and increased fluid intake.  His pain was no longer present.  

A VA kidney Disability Benefits Questionnaire was completed in October 2015.  The Veteran reported he had had multiple episodes since 1985 consisting of left lower abdominal colic pain, approximately one to two every few years.  The last episode had been in 2012 or 2013.  He did not have renal dysfunction.  It was indicated the Veteran was status post urolithiasis in August 1995.  It was also noted the Veteran was not on continuous medication for the condition.  He had kidney and ureter calculi.  He was on diet therapy for the recurrent stone formation in the kidney.  There were signs and symptoms of ureterolithiasis consisting of occasional attacks of colic causing hydronephrosis.  The diagnoses were hydronephritis, nephrolithiasis and ureterolithiasis.  The examiner stated that the Veteran's kidney condition did not impact his ability to work.  

Private medical records from a urologist dated from 2010 to 2016 are of record.  The Veteran was diagnosed with benign prostatic hypertrophy with obstruction in May 2010.  He was noted to have mild nocturia in June 2010.  Flomax was prescribed.  It was noted that stone risk factors/cystine screening was negative in October 2012.  When the Veteran was seen in January 2016, the impression was benign prostatic hypertrophy with obstruction of the lower urinary tract.  A bladder scan was ordered due to irritative or obstructive voiding symptoms.  Flomax was prescribed.  

In May 2016, Dr. Martinez completed a VA Respiratory Conditions Disability Benefits Questionnaire.  He noted he reviewed military medical records and office treatment records.  The diagnosis was asthma.  He concluded that it was clear that the Veteran's asthma started in 1983 due to his being exposed to paints and stripping agents.  He stated that when the Veteran retired from service, he had been experiencing symptoms of asthma for more than 20 years.  

	Service connection

Legal criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus (causal link) between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  

Analysis 

The service treatment records show that pulmonary function tests were conducted in August 1983 and October 1984.  A VA physician concluded, following the February 2009 VA examination, that it was less likely than not that the Veteran's asthma is related to service.  He stated the fact that the Veteran was not administered a bronchodilator meant that asthma was not being considered as a possible diagnosis.  Dr. Martinez, who reviewed the pulmonary function tests, reached the opposite conclusion, and specifically found that the Veteran's asthma was related to the Veteran's chemical exposure in service.  He stated that the August 1983 pulmonary function test demonstrated a small airway obstruction.  He also noted that the failure to perform post-bronchodilator spirometry did not preclude a diagnosis of asthma.  

The Veteran testified during the June 2016 hearing before the undersigned that he continued to have symptoms of asthma following service, but that he treated it himself with over-the-counter medications.  He stated his symptoms have been continuous.

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In this case, both the VA physician and Dr. Martinez reviewed the in-service records.  While the VA opinion provider stated that the August 1983 pulmonary function test was essentially normal, Dr. Martinez set forth the normal value, noting that the Veteran's results were abnormal.  Since the Veteran was an aircraft maintenance specialist, it is established that he was exposed to chemicals.  Given the findings in service, the Veteran's testimony that his symptoms have been present since service, and the current diagnosis of asthma, resolving reasonable doubt in his favor, the Board finds that service connection is warranted for asthma.

	Increased rating

Legal criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Nephrolithiasis will be rated as hydronephrosis, except for recurrent stone formation requiring one or more of the following:  diet therapy; drug therapy; or invasive or non-invasive procedures more than two times/year.  38 C.F.R. § 4.115b, Diagnostic Code 7508.

Severe hydronephrosis will be rated as renal dysfunction.  With frequent attacks of colic with infection (pyonephrosis), kidney function impaired, a 30 percent rating will be assigned.  With frequent attacks of colic, requiring catheter drainage, a 20 percent rating will be assigned.  A 10 percent rating is warranted with only an occasional attack of colic, not infected and not requiring catheter drainage.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

A 100 percent evaluation may be assigned for renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  An 80 percent evaluation may be assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent rating may be assigned for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  A 30 percent rating may be assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a

Analysis 

The initial question before the Board is whether a compensable evaluation for left nephrolithiasis is warranted prior to January 16, 2015.  The February 2009 VA genitourinary examination demonstrates that the Veteran had no urinary symptoms and was not receiving any treatment for his kidney stones.  He was not on any medication or a special diet and had not undergone any procedures for them.  There was no indication of tenderness on the examination.  

The private medical records show that the Veteran was seen on October 31, 2012 and noted that no calculi had been passed.  It was stated that he was no longer in pain.  This suggests, however, that pain had been present.  Based on these findings, the Board concludes that a 10 percent rating under Diagnostic Code 7509 is warranted effective October 31, 2012, but no earlier.  There is no basis for a rating in excess of 10 percent as the evidence does not show he had frequent attacks of colic.

The next matter for consideration is whether a rating in excess of 30 percent is warranted from January 16, 2015.  The Veteran is in receipt of the maximum rating under Diagnostic Code 7508.  Thus, the Board has considered whether a higher rating is warranted based on renal dysfunction.  The record does not show constant albuminuria or decrease in kidney function.  The October 2015 VA examination of the kidneys shows that the Veteran did not have renal dysfunction.  The Board concludes, therefore, that the preponderance of the evidence is against the claim for a higher rating for left nephrolithiasis from January 16, 2015.  

      Additional considerations

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1) (establishing that an extraschedular disability rating is warranted when a case presents such an exceptional or unusual disability picture that application of the regular schedular standards is impractical).  However, the Board finds that all symptoms and impairment associated with the Veteran's left nephrolithiasis are encompassed by the schedular criteria for the ratings now assigned.  The Veteran has not alleged, not does the evidence suggest, any functional impairment that is not encompassed by those criteria.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008) (explaining that the first step of the inquiry to determine whether referral for an extraschedular rating is warranted is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate).

VA will grant a total rating for compensation purposes based on individual unemployability (TDIU) when the evidence shows that by reason of service-connected disability, or combination of disabilities, the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; see Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (holding that TDIU is assigned based on the collective impact of service-connected disabilities).

In this case, it is neither shown nor alleged that the Veteran's left nephrolithiasis, either alone or in combination with his other service-connected disabilities, precludes him from being gainfully employed.  The medical findings of record do not suggest the Veteran is incapable of employment.  Accordingly, the matter of entitlement to a total rating based on individual unemployability due to service-connected disability is not raised by the record in the context of this claim.


ORDER

Service connection for asthma is granted.

A 10 percent rating for left nephrolithiasis is granted from October 31, 2012, subject to governing law and regulations pertaining to paying monetary benefits.

A rating in excess of 30 percent for left nephrolithiasis from January 16, 2015 is denied.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

The Veteran seeks increased ratings for his right shoulder and right ankle disabilities.  When he was examined by the VA in February 2009, right shoulder flexion and abduction were to 110 degrees, and internal and external rotation were to 90 degrees.  It was noted there was pain with all movements.  

The Veteran was seen at Alta Vista Health Care for a physical therapy evaluation in June 2010.  Flexion of the right shoulder was to 90 degrees; abduction was to 77 degrees; extension was to 39 degrees; internal rotation was to 18 degrees; and external rotation was to 8 degrees.  It was noted the Veteran presented with a guarded, protective posture, with spasms at the right shoulder musculature.  It was noted he had been referred by Dr. Martin.  

He was most recently examined by the VA for his right shoulder in March 2016.  Flexion was to 100 degrees and abduction and internal and external rotation were to 90 degrees.  There was pain with motion.  

The findings on the VA examination are relatively consistent, but the June 2010 private evaluation shows significantly reduced range of motion.  The report indicates the Veteran was unable to raise his right upper extremity to shake hands.  

With respect to the right ankle, the Veteran asserts that a compensable rating is warranted because he has arthritis.  Magnetic resonance imaging of the right ankle in July 2010 revealed findings consistent with old ankle sprains with scarring of the lateral ligamentous complex and metallic artifact along the lateral calcaneal body; severe subtalar joint arthrosis; mild ankle and Chopart's joint arthrosis; and scarring along the peroneal tendons near the peroneal trochlea.  

On February 2012 VA examination of the ankle, the examiner noted that recent magnetic resonance imaging did not demonstrate arthritis of the ankle.  The examiner stated that the Veteran's injury as a civilian was a fracture of the calcaneus with involvement of the talocalcaneal joint.  This was treated by open reduction internal fixation.  The Veteran's recent magnetic resonance imaging shows evidence of this fracture, and of talocalcaneal arthrodesis.  The examiner noted that this impairment is related to the calcaneal fracture, and not to the ankle sprain.

In September 2012, H. Chen, D.O., noted he saw the Veteran that month for right ankle arthritis/arthrosis.  It was noted the Veteran had sustained a severe ankle inversion sprain and an avulsion injury to the lateral malleolus.  He had another injury in July 1994 (when the Veteran was not on active duty) that resulted in an open reduction and internal fixation repair of a calcaneal fracture.  The physician summarized the findings on the July 2010 magnetic resonance imaging and noted that they were the result of the older inversion injury and not the "newer impaction-crush injury" of the calcaneus.  He also stated that Chopart's joint injuries are the result of inversion injuries.  He commented that these injuries resulted in chronic instability of the ankle joint, leading to recurrent inflammation and irritation, and stated that the natural progression of this process is degenerative arthritis of the ankle joint.  

In addition, the U.S. Court of Appeals for Veterans Claims recently held that VA joint examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016) (interpreting 38 C.F.R. § 4.59).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Given that these claims are already being remanded, the AOJ must ensure that, on remand, new examinations fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.

In light of the findings summarized above, the Board finds that additional development is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a letter to Alta Vista Health Care and request all records of treatment of the Veteran's right shoulder since 2008.  The letter should note the fact that the range of motion on VA examinations both before and after the Veteran's was seen at Alta Vista in June 2010 was substantially greater than he demonstrated at that facility.  An explanation should be provided for such findings.  

2.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for right shoulder and right ankle since July 2008.  The AOJ should specifically request records from Alta Vista Health Care and from Dr. Martin (who referred the Veteran there for physical therapy).  He should submit authorizations for VA to obtain records of any such private provider.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.  The AOJ should obtain the VA clinical records since 2016.  

3.  The AOJ should schedule an orthopedic examination of the Veteran to assess the severity of his right shoulder and right ankle disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, to include range of motion studies (with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, fatigue, use, etc.).  All findings should be described in detail.  The examiner should comment on any restrictions on occupational and daily activity functions due to these disabilities.

Specifically, the assessment should include range of motion studies for both sides on active and passive motion and in weight-bearing and non-weight-bearing.  If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the Veteran's shoulder and ankle disabilities, he or she should clearly explain why that is so. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors. 

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data as appropriate.

3.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


